Citation Nr: 1124281	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from May 1990 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

In connection with this appeal, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) in April 2010, and he testified at a personal hearing before the undersigned Acting Veterans Law Judge in January 2011; transcripts of both hearings are associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran filed a claim for entitlement to service connection for PTSD in October 2007.  The evidence of record indicates that the file contains diagnoses which include PTSD and psychiatric disorders other than PTSD.  Accordingly, the Board has recharacterized the claim more broadly, as reflected on the cover page.


FINDINGS OF FACT

The Veteran has a psychiatric disorder, diagnosed as anxiety disorder, that is at least as likely as not causally or etiologically related to his period of active service, to include an accident sustained therein.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder, specifically anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Factual Background

In November 2007, the Veteran filed an original service connection claim for PTSD indicating that he had been treated at the VAMC in Coatesville in 2003 and at the VA Clinic in Cape May in 2005.  His DD 214 reflects service with the United States Coast Guard.  Evidence indicates that his primary military occupational specialty was as an electrician.  

The STRs include an enlistment examination report of October 1989 reflecting that psychiatric evaluation was normal and that the Veteran denied having depression or nervous trouble of any sort.  Entries dated in November 1991 and December 1994 reference a right shoulder injury occurring in 1990 when objects fell on him.  Records dated in 1997 reflect that alcohol abuse was diagnosed during service. 

The file contains VA records dated from 2003 to 2007.  An April 2003 entry reflects that the Veteran was seen in the emergency room with complaints of sleep impairment and nightmares.  He reported that his children died in a car accident in 1999 and that he was having episodes of anxiety.  May 2003 entries indicate that the Veteran sought treatment for alcohol addiction.  He indicated that he was told in counseling that he used alcohol to avoid the emotional pain of dealing with the death of his children in an automobile accident.  Assessments included: alcohol dependence in early remission; narcotic dependence; bereavement; and civilian PTSD.  The Veteran underwent a psychiatric evaluation in May 2007, at which time he reported that he had recurrent nightmares of feeling trapped by towing gear during an accident which occurred while serving in the Coast Guard, resulting in a shoulder injury.  An impression of PTSD was made.  A mental health record of February 2008 indicates that the Veteran was being treated for PTSD and anxiety.

In a statement provided in November 2007, the Veteran recounted an episode which occurred during service when he was involved in a search and rescue mission at sea while serving aboard the USCG Chilula.  While retrieving towing gear from a paint locker under conditions causing 25 to 30 foot waves, boxes of paint and gear fell from the shelves injuring the Veteran's shoulder.  The Veteran indicated that he was trapped for 5 minutes during which time he was in pain and sickened by the smell of paint and chemicals, awaiting medical treatment.  He indicated that his shoulder was bruised and sore, and mentioned that he kept replaying the event over in his dreams.  The Veteran stated that following the incident, his shoulder was painful and would subluxate and noted that he coped with the pain and depression with drugs and alcohol.  

A VA examination was conducted in March 2008 and the claims file was reviewed.  The report indicated that the Veteran served in the Coast Guard as an electrician; he had no service in a combat zone and his only out of country service was in Haiti.  He reported that he hated his first assignment aboard a tugboat, as he did not like the people he worked with and suffered from a shoulder injury when boxes fell on him.  He was then transferred to another tugboat and had a similar experience.  The report indicated that the Veteran worked from home as a real estate appraiser.  The Veteran essentially denied having symptoms of avoidance, re-experiencing or of increased arousal.  Substance abuse dependence, alcohol, was diagnosed.  

A VA PTSD examination was conducted in April 2008; the claims file and medical records were reviewed.  The Veteran indicated that he sustained a military related stressor while serving on a vessel, the USCG Chilula, in the North Atlantic in September 1990.  He reported that he was trying to get rope and equipment from a shelf on the vessel, but that due to a storm, everything started to fall on him trapping him for less than a minute.  It was noted that the DSM-IV criteria for PTSD were not met, but diagnoses of anxiety disorder and alcohol abuse in early remission were made.  The examiner stated that the Veteran's reported stressor involved an accident which was brief and not an unusual occurrence and observed that it was difficult to assess whether this could be considered a traumatic event.  

In a statement provided in 2008, the Veteran recounted the accident aboard ship and reported that this incident had caused nightmares; flashbacks; sleep impairment, anxiety and depression.  He reported that while trapped, he felt he would not make it out alive and feared death.  

The Veteran provided testimony at a hearing held at the RO in April 2010.  The Veteran testified regarding the accident involving being trapped for about a minute by falling equipment and paint in service and mentioned that this had resulted in a shoulder injury which later required surgery.  He also stated during service he had been constantly harassed and hazed by his shipmates and his supervisor because he was northern and they were all southern.  He attested that he first sought psychiatric treatment through VA in 2003 and had recurrent nightmares of his service experiences.

An examination was conducted by a VA psychologist in May 2010 and the claims file was reviewed.  The Veteran described the accident that occurred while he was stationed aboard the Chilula in 1990 and stated that he felt that he was not going to come out of there.  The examiner indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Anxiety disorder and alcohol dependence in partial remission were diagnosed.  The examiner commented that the Veteran's accident, although unfortunate, did not qualify as trauma.  It was further explained that the Veteran did suffer from anxiety, the origin of which was not clear.  The report mentioned that the Veteran attributed this to the accident in service; however, the examiner noted that the Veteran had also suffered from other stressful events, to include the deaths of his two daughters and his mother-in-law.  The examiner opined that it was at least as likely as not that the Veteran's military accident contributed to his anxiety, but did not cause it. 

In a statement received from the Veteran in August 2010, he indicated that when the accident in service happened which injured his shoulder, he feared that his life was going to end and subsequently had flashbacks of this incident 3 to 5 times a week.  

The Veteran provided testimony at a travel Board hearing held in January 2011.  The Veteran testified regarding the accident involving being trapped for about a minute by falling equipment and paint boxes in service and mentioned that this had resulted in subsequent flashbacks, as well as symptoms of nightmares and sleeplessness.  

Analysis

The Veteran seeks service connection for a psychiatric disorder to include PTSD.

Generally, in order to establish direct service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

Prior to July 13, 2010, VA regulations and Federal court precedent decisions generally provided that if the claimed stressor is not combat related, the Veteran's lay testimony regarding his or her in-service stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence.  See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Court has held that there is no requirement that such corroboration must be found in the service records.  However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July13, 2010, however, VA has amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

One significant result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The evidence clearly establishes that the Veteran has a currently diagnosed psychiatric disorder and as such, the first Hickson element is established.  In this regard, anxiety disorder was diagnosed upon VA examinations conducted in May 2010 and April 2008.  The Board notes that at both times, the VA examiner indicated that the DSM-IV criteria for a diagnosis of PTSD were not met.  As will be explained herein, ultimately this fact is of little consequence, as the grant of service connection for a psychiatric disorder is not contingent upon, and may be established even in the absence of, a diagnosis of PTSD.  

Having established the element of current disability, the critical issue in this case is whether the Veteran's currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to service.  In this regard, the Veteran's primary contention is that he suffered from a traumatic accident in 1990 while serving aboard the USCG Chilula.  Specifically, he reports that while supporting a search and rescue mission, he was tasked with retrieving towing equipment in a supply closet; due to bad weather, the closet opened and heavy objects and paint boxes fell on top of him trapping him and injuring his shoulder.  He maintains that he feared for his life during this accident and has had chronic nightmares and flashbacks of this event, which in turn are the root of his currently diagnosed anxiety disorder.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  In Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), the Court explained that medical evidence is not always required to establish the elements of in-service incurrence and nexus.  21 Vet. App. at 307-09.  The Court further stated that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology, and evidence of a nexus between the present disability and the postservice symptomatology.  Barr, 21 Vet. App. at 307-09.  
In this case, the STRs are negative for a diagnosis of a psychiatric disorder and there is no record of the accident described by the Veteran which reportedly occurred during service.  However, the STRs do document a shoulder injury occurring in 1990 and service-connection is currently in effect for a right shoulder condition associated with an injury sustained in 1990.  Having reviewed the Veteran's lay statements, testimony and clinical records and in light of the legal precedents explained above, the Board concludes that it is within the Veteran's competency to report events within his personal knowledge which occurred during service and there is no reason to question the credibility of the Veteran's account to the effect that an accident occurred during service, causing him to be pinned by boxes and resulting in a shoulder injury.  The Board notes that the circumstances of the accident are consistent with the Veteran's MOS as a electrician.  Significantly, having accepted this credible history of an accident in service, the Board also finds credible the Veteran's lay statements regarding continuity and chronicity of symptoms of shoulder pain, nightmares and flashbacks since and associated with, the accident which occurred in service. 

The evidence in this case also includes a VA examination report of May 2010, at which time anxiety disorder was diagnosed and the examiner opined that it was at least as likely as not that the Veteran's military accident contributed to his anxiety, but did not cause it.  The Board could remand this case for medical opinion that provides a more conclusive discussion regarding the relationship between the currently claimed psychiatric disorder and service.  However, given the credible lay evidence of a service-related accident with associated chronic and continuous residual symptomatology of a psychiatric nature thereafter, the Board concludes that the evidence is at least in equipoise as to the matter of whether currently diagnosed anxiety disorder is etiologically linked to service.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a psychiatric disorder, specifically anxiety disorder, is warranted.  Accordingly, the claim is granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a psychiatric disorder, specifically, an anxiety disorder, is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


